Citation Nr: 0329114	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals, neuroma of the left median nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO).  

In a statement dated in August 2002, the veteran withdrew the 
matter of entitlement to service connection for hypertension.  
Thus, that issue is no longer before the Board.  

Additionally, after several hearings before the RO had been 
scheduled, the veteran cancelled his hearing request in a 
statement dated in July 2000.  Thus, his request has been 
withdrawn, and the Board has proceeded with the evidence of 
record as it stands.  38 C.F.R. § 3.103(c) (2003).  


REMAND

The veteran maintains that symptomatology associated with his 
service-connected left wrist disability manifested by neuroma 
of the left median nerve has increased, and as such, he 
contends that his disability warrants a rating in excess of 
the current 10 percent.  The veteran complains of constant 
and persistent pain, sensitivity, and tenderness at the area 
of the scar, and of limitation of motion.  VA outpatient 
records include a report, dated in September 1999, in which 
the examiner noted an keloid scar over the flexor surface of 
the wrist, decreased range of motion, positive Tinnel's sign, 
and an inability to perform Phalan's sign.  In an outpatient 
report, dated in May 2001, the veteran reported pain at all 
times, especially if the keloid area was touched.

The veteran's service-connected post-operative residuals, 
neuroma of the left median nerve, is evaluated under criteria 
in the VA Schedule for Rating Disabilities under Diagnostic 
Code 8515 for rating paralysis of the median nerve.  A 70 
percent rating may be assigned under this criteria where 
paralysis is complete, characterized by the following:  the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  Where paralysis is incomplete, a 50 percent 
rating is assigned for severe incomplete paralysis, a 30 
percent rating is assigned for moderate incomplete paralysis, 
and a 10 percent for rating is assigned for mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The rating schedule also provides the following with regard 
to peripheral neuritis:  Where it is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, it is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123.  With 
regard to peripheral neuralgia, the rating schedule provides 
that where it is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, it is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  Under Diagnostic Code 7804, a 10 percent rating may 
be assigned for a superficial scars which is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (noting 
that a superficial scar is one not associated with  
underlying soft tissue damage).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The United States Court 
of Appeals for Veterans Claims (Court) has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  Brady v. Brown, 4 
Vet. App. 203 (1993); see also Esteban, 6 Vet. App. at 261.  
In Esteban v. Brown, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  
Instead, each was separate and distinct in nature. 

The Board concludes that in this case the veteran should be 
afforded a VA examination to determine all the manifestations 
resulting from his service-connected post-operative 
residuals, neuroma of the left median nerve, and if there are 
disabling manifestations which are not duplicative of or 
overlapping with mild paralysis, the RO should consider the 
assignment of separate disability ratings for such disabling 
manifestations.  Therefore, remand is required for such an 
examination to be conducted in this case.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  Because of the change in the 
law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  Although the veteran was apprised of 
the provisions of the VCAA and the effect that the regulatory 
change had in his case via a letter dated in November 2001, 
additional development is required in this case, as noted 
above, so as to be able to render an equitable and just 
decision.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
claimant of the requisite time allowed to respond to a VCAA 
notice.  

Therefore, in light of the above, the Board remands the case 
for the following action:

1.  Notify the claimant of the provisions 
of the VCAA, inform him of his right to 
submit new evidence, describe the type of 
evidence needed to substantiate his 
claim, and advise him of what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Obtain the names and addresses of all 
private and VA medical care providers who 
have treated the veteran for his service-
connected left wrist neuroma and post-
operative residuals of median nerve 
damage.  After securing the necessary 
releases, obtain these records.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of the severity associated with 
the veteran's service-connected left 
wrist disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should address the following 
matters and prepare a report that 
includes all clinical findings with a 
rationale for all conclusions reached.  

Specifically, in light of the veteran's 
complaints related to his left wrist 
disorder, the examiner should comment on:  
(a) the extent of incomplete paralysis 
associated with the veteran's left wrist 
disability and describe symptoms of 
paralysis in terms of mild, moderate or 
severe;
(b) whether there is tenderness and pain 
on palpation of the scarred area; 
(c) whether there is limitation of motion 
of the left wrist and, if so, report the 
extent of limitation of motion on 
dorsiflexion and palmar flexion; and 
(d) whether the veteran has neuritis or 
neuralgia and, if so, describe the 
symptoms associated with either or each; 
and
(e) whether pain further limits the 
veteran's ability to function.

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claim for an 
increased rating for service-connected 
post-operative residuals, neuroma of the 
left median nerve, and if there are 
disabling manifestations which are not 
duplicative of or overlapping with the 
rating assigned for paralysis under 
Diagnostic Code 8515 or if consideration 
of disabling manifestation under another 
Diagnostic Code would result in a higher 
rating than that afforded by Diagnostic 
Code 8515, the RO should consider the 
assignment of separate disability ratings 
for such disabling manifestations or 
consider rating disabling manifestations 
under another Diagnostic Code which may 
afford a higher a rating than that 
presently assigned.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




